Citation Nr: 0707914	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for hemorrhoids, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for tension headaches, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for multiple joint 
pain, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for sleep disturbance, 
including as due to an undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for a cardiovascular 
disorder to include tachycardia, including as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for a chronic 
respiratory condition, including as due to undiagnosed 
illness.  

9.  Entitlement to service connection for a gastrointestinal 
condition, including as due to an undiagnosed illness.  
 

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1995.  He served in Southwest Asia from December 1990 through 
May 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims.  

The issues of entitlement to service connection for a 
psychiatric disorder, including as due to an undiagnosed 
illness, and for hemorrhoids, including as due to undiagnosed 
illness, are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified of any further action necessary.



FINDINGS OF FACT

1.  The veteran has tension headaches not developed in 
service or otherwise causally related to service, and these 
tension headaches are a diagnosed disorder.

2.  The veteran's claimed chronic multiple joint pain is not 
related to a service-connected disability, and has not 
manifested to a degree of 10 percent so as to be compensable 
as due to an undiagnosed illness.

3.  The veteran does not have sleep impairment as a distinct 
disease entity, nor does he have sleep impairment due to an 
undiagnosed illness. 

4.  The veteran does not have chronic fatigue syndrome.  

5.  The veteran does not have tachycardia or other 
cardiovascular disorder as a distinct disease entity, nor 
does he have tachycardia or other cardiovascular disorder due 
to an undiagnosed illness.  

6.  The veteran does not have a chronic respiratory disorder 
that developed in service or is otherwise causally related to 
service.  His respiratory disorder, to the extent present, is 
causally associated with smoking.  The veteran does not have 
a respiratory disorder due to an undiagnosed illness.

7.  The veteran does not have a gastrointestinal disorder, 
either as a distinct disease entity or due to an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  Tension headaches have not resulted from undiagnosed 
illness incurred in service, nor are tension headaches 
otherwise causally related to service.  38 U.S.C.A. §§ 1101, 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2006).  

2.  Multiple joint pain is attributable to undiagnosed 
illness, but has not been manifested to a degree of 10 
percent disability, and multiple joint pain is not a distinct 
disorder otherwise causally related to service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 
(2006). 

3.  A sleep impairment has not resulted from undiagnosed 
illness incurred in service, nor is sleep impairment as a 
distinct disorder otherwise causally related to service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317, 3.326 (2006).  

4.  Chronic fatigue syndrome has not resulted from 
undiagnosed illness incurred in service, nor is chronic 
fatigue syndrome otherwise causally related to service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317, 3.326 (2006).  

5.  Neither tachycardia nor any other cardiovascular disorder 
has resulted from undiagnosed illness incurred in service, 
nor is tachycardia or other cardiovascular disorder otherwise 
causally related to service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2006).  

6.  A chronic respiratory disorder has not resulted from 
undiagnosed illness incurred in service, nor is a chronic 
respiratory disorder otherwise causally related to service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317, 3.326 (2006).  

7.  A gastrointestinal disorder  has not resulted from 
undiagnosed illness incurred in service, nor is a 
gastrointestinal disorder otherwise causally related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317, 3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in February 2003, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims for service connection for headaches, 
multiple joint pain, sleep impairment, chronic fatigue 
syndrome, tachycardia or other cardiovascular disorder, 
chronic respiratory disorder, and gastrointestinal disorder, 
all claimed including as due to undiagnosed illness.  (The 
veteran was also afforded a VCAA letter post-decisionally in 
February 2004, but this was not required to fulfill the duty 
to assist as to the appealed claims here adjudicated.)  The 
February 2003 letter, together with a Gulf War Syndrome 
development letter also sent to the veteran in February 2003, 
informed him of the bases of review and the requirements to 
sustain the claims.  Also by these letters, the veteran was 
requested to submit evidence in his possession.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The February 2003 VCAA letter requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  Records were requested and obtained 
from all indicated sources.  A reply from the Phoenix VA 
Medical Center (VAMC) in February 2003 informed that they had 
no records of treatment of the veteran, despite the veteran's 
contention of such treatment.  

While the veteran submitted both statements and medical 
records subsequent to the most recent SSOC in July 2005, 
those statements were merely redundant of statements 
previously made by the veteran, and the medical records did 
not pertain to the claimed disorders.  Hence, there is no 
requirement for RO review or the veteran's waiver of such 
review, of this additional evidence prior to Board 
adjudication of the claims on appeal.  

The veteran has presented or identified no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the veteran's 
claims.  See 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. §§ 3.159, 
3.304(f).  

Records were sought from indicated VA, service, and private 
medical sources.  All records obtained were associated with 
the claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also afforded a VA 
examination in April 2003, which addressed all the claims 
herein adjudicated.  

By the appealed August 2003 rating action, by a February 2004 
SOC, and by SSOCs in April 2005 and July 2005, the veteran 
was informed of evidence obtained in furtherance of his 
claims.  The Board acknowledges that the SOC and SSOCs are 
"post decisional" documents.  However, that this is not 
fatal in providing notice because there was, subsequent to 
all notice, de novo review of the appealed claims, including 
consideration of the claims based on all appropriate criteria 
for this service connection claim.   

In view of the foregoing, the action taken by the RO has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  For the claims for 
service connection here denied, any issues as to rating or 
effective date are moot.  For the multiple joint pain for 
which service connection is here granted, issues as to rating 
and effective date will be the subject of subsequent 
adjudication by the RO.  

II.  Service Connection Claims, including as
due to Undiagnosed Illness

The veteran contends that he suffers from his claimed 
disabilities either as having originated in service or 
otherwise causally related to service, or as disabilities 
which are manifestations of undiagnosed illness resulting 
from his service in the Persian Gulf region during Operation 
Desert Shield/Desert Storm.  The record reflects that the 
veteran served in Southwest Asia from December 1990 to May 
1991.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Generally, VA shall pay compensation in accordance with 
Chapter 11 of title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §1117(a), (b); 38 
C.F.R. § 3.317(a)(1),(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, the presumption is not the sole method for showing 
causation. However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Considering the veteran's claimed headaches, sleep 
impairment, chronic fatigue syndrome, tachycardia or other 
cardiovascular disorder, chronic respiratory disorder, and 
gastrointestinal disorder, none of them is documented as 
being shown in service medical records (SMRs), and no medical 
evidence has been presented otherwise causally linking the 
veteran's active military service to these claimed disorders.  

Upon VA examination in April 2003, the examiner concluded 
that the veteran's headaches were consistent with tension-
type headaches.  The examiner concluded that the veteran's 
sleep impairment was associated with his multiple joint 
pains, and thus was not a distinct medical condition related 
to service or an undiagnosed illness.  The examiner concluded 
that the veteran's pattern of symptoms did not meet the 
criteria for chronic fatigue syndrome, and thus the condition 
was not present.  The examiner concluded that the veteran did 
not present with a distinct cardiovascular disorder, and 
posited that the tachycardia of which he complained was 
associated with his smoking.  The examiner also concluded 
that the veteran did not have a respiratory disorder distinct 
from some possible hyperventilation or shortness of breath, 
which might cause his self-described tachycardia, and which 
respiratory symptoms were likely causally associated with his 
smoking.  In this regard, the examiner noted that chest X-
rays were normal.  The examiner also concluded that the 
veteran did not have a current gastrointestinal disorder, 
reporting that a flexible sigmoidoscopy and an upper 
gastrointestinal examination were normal, and that the 
veteran had failed to appear for requested further tests.  

As noted, the claimed headaches, sleep impairment, chronic 
fatigue syndrome, tachycardia or other cardiovascular 
disorder, chronic respiratory disorder, and gastrointestinal 
disorder were not shown or assessed in service, and have not 
been otherwise causally related to service by medical opinion 
evidence.  Because the examiner found none of them to be 
attributable to undiagnosed illness, but rather either 
diagnosed a specific illness or attributed the condition as a 
symptom or sign of a particular cause or diagnosed condition 
or found no such current condition to exist, none of these 
claimed conditions may be considered undiagnosed illnesses to 
support Persian Gulf presumptive service connection on that 
basis under 38 C.F.R. § 3.317.  The veteran and other persons 
submitting statements regarding the veteran's state of health 
as related to service and post-service, as lay people, may 
not present statements cognizable to support a medical link 
between service and claimed conditions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, because the preponderance of the cognizable (medical) 
evidence is to the effect that assessed tension headaches did 
not develop in service and are not otherwise causally related 
to service, the preponderance of the evidence is against that 
claim for service connection.  Because the preponderance of 
the cognizable (medical) evidence is to the effect that sleep 
impairment is not a distinct medical condition in the 
veteran's case but rather an effect of his multiple joint 
pain not adequately controlled by medication, the 
preponderance of the evidence is against that claim for 
service connection.  Because the preponderance of the 
cognizable (medical) evidence is to the effect that the 
veteran does not have chronic fatigue syndrome, the 
preponderance of the evidence is against that claim for 
service connection.  

Because the preponderance of the cognizable (medical) 
evidence is to the effect that claimed tachycardia in the 
veteran's case is not a distinct medical condition but rather 
likely a symptom of shortness of breath associated with the 
veteran's smoking, the preponderance of the evidence is 
against that claim for service connection.  In this regard, 
the Board notes that, if the tachycardia were to represent an 
actual medical condition due to the veteran's smoking, 
service connection would in any event be barred because the 
condition was determined to be due to tobacco use.  38 C.F.R. 
§ 3.300.  The same is true for any respiratory disorder due 
to tobacco use.  However, the VA examiner in April 2003 found 
that the veteran did not have either a cardiovascular or a 
respiratory disorder at present.  Hence, absent medical 
evidence to the contrary establishing current disabilities, 
service connection must be denied for these claimed 
conditions because the preponderance of the evidence against 
the presence of a current cardiovascular or respiratory 
disorder.  

Similarly, because the VA examiner concluded that the veteran 
did not have a current gastrointestinal disorder, and absent 
cognizable (medical) evidence to the contrary, service 
connection for that claimed disorder must be denied based on 
the absence of current disability.  38 C.F.R. § 3.303.  

As the April 2003 VA examiner noted, the veteran failed to 
undergo all necessary laboratory tests for gastrointestinal 
disorders, and failed to report for an EKG.  Because these 
are initial claims for service connection, where the veteran 
fails to appear for examinations, the claims must be decided 
based on the evidence of record.  38 C.F.R. § 3.655 (a), (b).  
The record reflects that by a March 2003 letter the veteran 
was appropriately notified of the potential consequences of 
failing to appear for scheduled examinations in furtherance 
of his claims.  

With regard to the issue involving the joints, the SMRs 
reflect ongoing treatment for complaints of multiple joint 
pain, including pains affecting the shoulders, knees, hips, 
neck, and back.  While arthritis was not found, a syndrome of 
multiple joint pain was variously assessed.  The April 2003 
VA examiner reported that the veteran had manifested multiple 
joint pain since service, with multiple examinations and many 
negative X-rays.  The examiner stated there were no 
suggestive mechanical joint symptoms other than possibly some 
popping in the knees, and there was no excessive laxity, 
swelling, inflammation, heat, or other sign of inflammatory 
arthritis.  The clinical evaluation demonstrated good 
mobility, and, in fact, generally more than normal mobility.  
All joint X-rays were normal.  The veteran failed to report 
for indicated laboratory studies, so no conclusions could be 
drawn as to possible etiologyof the joint pains.  The 
examiner's pertinent diagnostic impression was of chronic 
joint pains, cause uncertain, with some elements of 
myofascial pain especially around the trapezius and shoulder 
girdle area, with very good range of motion of all joints and 
no objective findings otherwise.

This issue is problematical because the current medical 
evidence (which is limited by the veteran's lack of 
cooperation in the laboratory testing ordered by the VA 
examiner) does not clearly support a finding of disability of 
the joints.  While the Board does not dispute that the 
veteran complains of chronic pain in his joints, the law 
generally provides that mere free-standing pain which cannot 
be linked to a current disability may not be service 
connected, because pain alone is not analogous to a 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356, 
1361 (Fed. Cir. 2001).  There is no evidence attributing the 
veteran's claimed joint pain to an underlying disability, and 
thus direct service connection for joint pain cannot be 
granted.

As discussed above, in the unique context of the Persian Gulf 
War law, compensation may be paid for manifestations of 
undiagnosed illness where the signs and/or symptoms arose 
during specified time frames after service.  However, the law 
also provides that the claimed condition must be manifest to 
a degree of 10 percent disability (or more) during the 
pertinent presumptive period.  In the present case, the 
medical examination findings have failed to show any 
objective findings of joint disability, to include any 
limitation of motion.  Accordingly, the preponderance of the 
evidence is against granting compensation for joint pain on 
the basis of an undiagnosed illness.  


ORDER

Service connection for tension headaches, or for a condition 
or undiagnosed illness causative of these symptoms, is 
denied.  

Service connection for multiple joint pains, or for a 
condition or undiagnosed illness causative of these symptoms, 
is denied.

Service connection for sleep impairment, or for a condition 
or undiagnosed illness causative of these symptoms, is 
denied.  

Service connection for chronic fatigue syndrome, or for a 
condition or undiagnosed illness causative of these symptoms, 
is denied.  

Service connection for a cardiovascular disorder or 
tachycardia, or for a condition or undiagnosed illness 
causative of these symptoms, is denied.  

Service connection for a respiratory disorder, or for a 
condition or undiagnosed illness causative of these symptoms, 
is denied.  

Service connection for a gastrointestinal disorder, or for a 
condition or undiagnosed illness causative of these symptoms, 
is denied.  


REMAND

Additional development of the psychiatric disorder and 
hemorrhoids claims is necessitated, in part, by the duty to 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  

A VCAA letter was sent to the veteran in February 2003.  
However, the letter failed to address the claims for relating 
to a psychiatric disorder and hemorrhoids.  A post-decisional 
VCAA letter in February 2004 did address those two claims, 
but the RO did not thereafter provide de novo review of the 
claims by a statement of the case or supplemental statement 
of the case.  To the contrary, SSOCs issued in April 2005 and 
July 2005 did not provide adequate reasons or bases for 
denial of the claims for service connection for a psychiatric 
disorder and hemorrhoids.  Accordingly, further VCAA notice, 
to be followed by de novo review of these two claims, 
including consideration of these matters based on all 
appropriate criteria for the claims, is in order. . 

Accordingly, the case is REMANDED for the following action:

1.  The RO should the veteran VCAA notice 
specifically addressing the claims for 
service connection for a psychiatric 
disorder and for hemorrhoids, to include 
on the basis of undiagnosed illness, in 
compliance with current law and judicial 
holdings.  

a.  The veteran should be specifically 
asked to provide information as to all 
current and recent treatment for these 
two claimed disabilities, and to 
provide appropriate authorization to 
obtain all indicated records.  He 
should also be asked to submit all 
relevant evidence he has, and should be 
informed that it is ultimately his 
responsibility to see that pertinent 
evidence is obtained.  

b.  The RO should undertake any 
indicated development including based 
on any response from the veteran, as 
part of the duty to assist.


2.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


